Citation Nr: 0611469	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision.  In 
February 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that further RO action is needed before the 
claim on appeal is adjudicated on the merits.

Service Medical Records (SMRs) report a documented history of 
alcohol abuse, marijuana, and PCP abuse and cocaine abuse 
prior to enlistment.  Records document referrals to alcohol 
rehabilitation counselors and interventions initiated prior 
to the suicide attempt.

SMRs show that in June 1984the veteran was treated for a 
suicide attempt.  The examiner's assessment reported no 
evidence of psychosis, major affective disorder, or organic 
brain syndrome.  He was found fit for full duty, and referred 
to alcohol rehabilitation counseling.

A July 1984 fitness for duty examination revealed PCP and 
alcohol abuse, no new suicidal ideation, and flat depressed 
labile affect with concrete thought processes.  The July 1984 
Fleet mental health report documented that the veteran was 
neither suicidal nor psychotic.  He was recommended for 
mental health and drug rehabilitation follow up.

Post service medical records reflect that in a January 2003 
Greater Los Angeles Healthcare Systems depression screening 
report, the veteran denied feeling down, depressed or 
hopeless and he denied often being bothered by little 
interest or pleasure in doing things.  Also, the veteran 
denied alcohol use or drug use.

During the February 2006 hearing, the veteran testified that 
he has not sought any post service psychiatric treatment, is 
not taking psychotropic medications, and does not have a 
current psychiatric diagnosis.

Absent a documented current disability, more definitive 
medical evidence as to the nature of any current acquired 
psychiatric disorder and medical opinion-based on examination 
of the veteran and consideration of his documented medical 
history and assertions-as to the relationship, if any, 
between the diagnosed disability and service, are needed to 
resolve the claim remaining on appeal.  See 38 U.S.C.A. § 
5103A.

Hence, the RO should arrange for the veteran to undergo 
psychiatric treatment at an appropriate VA Medical Center 
(VAMC).  The veteran is hereby advised that failure to report 
to any scheduled examination, without good cause, will result 
in denial of the claim.  See 38 C.F.R. § 3.655(b) (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file copies of the notices of the examination 
sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should attempt to obtain and associate 
with the claims file all outstanding VA medical records.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must review the claims file 
and ensure that all VCAA, notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent. Such 
notification includes, but is not 
limited to, notifying the veteran of 
the specific evidence needed to 
substantiate his claim. The letter 
must also: (1) notify the claimant of 
the information and evidence not of 
record that is necessary to 
substantiate the claim; (2) notify 
him of the information and evidence 
that VA will seek to provide; (3) 
notify him of the information and 
evidence the claimant is expected to 
provide; and (4) request he provide 
all pertinent evidence in his 
possession that has yet to be 
submitted to VA. The veteran should 
be notified that he has one-year to 
submit pertinent evidence needed to 
substantiate his claims. Finally, the 
RO's letter should meet the 
requirements of the Court's recent 
decision in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. March 3, 2006), if 
not otherwise met. 

2.	Thereafter, the RO should arrange for 
the veteran to undergo a VA 
psychiatric examination at an 
appropriate VA medical facility.  The 
veteran's entire claims file, to 
include a complete copy of this 
REMAND, must be provided to the 
physician designated to examine the 
veteran, and the  examination report 
should reflect consideration of the 
veteran's documented medical history 
and assertions.  All necessary tests 
and studies should be accomplished 
(with all findings made available to 
the examining physician prior to the 
completion of their report), and all 
clinical findings should be reported 
in detail.  The examiner should set 
forth all examination findings, along 
with the complete rationale for the  
conclusions reached, in a printed 
(typewritten) report. 

3.	The examiner should identify any 
current acquired psychiatric 
disorder.  With respect to each 
diagnosed psychiatric disorder, the 
physician should then offer an 
opinion, consistent with sound 
medical principles, as to whether it 
is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is 
medically related to service, to 
include the veteran's claimed in-
service stress and attempted suicide.

4.	If the veteran fails to report to any 
scheduled examination, the RO must 
obtain and associate with the claims 
file copies of any notices of the 
date and time of the examination sent 
to the veteran by the pertinent VA 
medical facility.  

5.	To help avoid future remand, the RO 
must ensure   that the requested 
actions have been accomplished (to 
the extent possible) in compliance 
with this REMAND.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

6.	After completing the requested 
actions, and any additional 
notification and/or development 
deemed warranted, the RO should 
adjudicate the claims for service 
connection for a current acquired 
psychiatric disorder.  If the veteran 
fails, without good cause, to report 
to any scheduled examination, the RO 
should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate 
the claims, on the merits, in light 
of all pertinent evidence and legal 
authority.  

7.	If the benefit sought on appeal 
remains denied, the RO must furnish 
to the veteran and his representative 
an appropriate SSOC that includes 
citation to and discussion of 
additional evidence and legal 
authority considered, as well as 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development  or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 





_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

